IN THE
                             TENTH COURT OF APPEALS

                                  No. 10-22-00060-CV

                                IN THE INTEREST OF
                                  Y.O., AND D.R.P.,
                                     CHILDREN


                             From the 272nd District Court
                                  Brazos County, Texas
                            Trial Court No. 20-002414-CV-272


                             MEMORANDUM OPINION


       Appellant, the mother of Y.O. and D.R.P. (Mother), appeals the trial court’s order

terminating her parental rights. We will affirm.

       After a bench trial, the parental rights of Mother to Y.O. and D.R.P. and the

parental rights of the father of D.R.P. (Father) were terminated. Father has not appealed

the trial court’s ruling.

       Appellant's appointed appellate counsel has now filed an Anders brief, asserting

that he diligently reviewed the record and that, in his opinion, the appeal is frivolous.

See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); In re E.L.Y., 69

S.W.3d 838, 841 (Tex. App.—Waco 2002, order) (applying Anders to termination appeal).
        Counsel's brief meets the requirements of Anders; it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal.

See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders

brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent

legal authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

Appellant's counsel has discussed why, under controlling authority, there is no

reversible error in the trial court's “Order of Termination and Final Order in Suit

Affecting Parent-Child Relationship.”      Counsel has informed us that he has:          (1)

examined the record and found no arguable grounds to advance on appeal and (2)

served a copy of the brief and instructions on requesting the appellate record on

Appellant. By letter, we informed Appellant of her right to review the record and to file

a pro se response. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Kelly v. State, 436 S.W.3d

313, 319–20 (Tex. Crim. App. 2014); Stafford, 813 S.W.2d at 510 n.3; High v. State, 573

S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978); see also Schulman, 252 S.W.3d at 408–

09. Appellant has not filed a pro se response.

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488

U.S. 75, 80, 109 S.Ct. 346, 349–50, 102 L.Ed.2d 300 (1988).        An appeal is “wholly

frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy v. Court of

Appeals, 486 U.S. 429, 438 n.10, 108 S.Ct. 1895, 1902 n.10, 100 L.Ed.2d 440 (1988). We

have reviewed the entire record and counsel's brief and have found nothing that would

In re Y.O.                                                                            Page 2
arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error

but found none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

        Accordingly, we affirm the trial court's “Order of Termination and Final Order in

Suit Affecting Parent-Child Relationship.”

        Counsel has filed a Motion to Withdraw and an Amended Motion to Withdraw,

which were historically required in order to comply with the requirements set forth in

Anders and its Texas progeny. However, the Texas Supreme Court has stated that the

lack of an arguable issue and the subsequent filing of a motion to withdraw and an

Anders brief in support may not be considered “good cause” for purposes of granting

the Anders motion to withdraw pursuant to the Texas Family Code. See In re P.M., 520

S.W.3d 24, 27–28 (Tex. 2016) (per curiam) (“[A]n Anders motion to withdraw brought in

the court of appeals, in the absence of additional grounds for withdrawal may be

premature.”); see In re G.P., 503 S.W.3d 531, 535 (Tex. App.—Waco 2016, pet. denied); see

also TEX. FAM. CODE ANN. § 107.016. Counsel does not set forth any “good cause”

outside the filing of the amended Anders briefs in his amended motion to withdraw.

We will deny the amended motion to withdraw in this proceeding. Consequently, if

Appellant desires to file a petition for review, her appellate counsel remains appointed

in this case through any proceedings in the supreme court unless otherwise relieved of

those duties. See In re P.M., 520 S.W.3d at 27.

In re Y.O.                                                                         Page 3
                                        MATT JOHNSON
                                        Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Motion denied
Opinion delivered and filed June 15, 2022
[CV06]




In re Y.O.                                             Page 4